DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 05/19/2021. Claims 1 and 3-16 are pending in the current office action. Claim 1 has been amended by the applicant and claims 3-16 are new claims. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
New specification, abstract, and claims objections are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) for new matter and under 35 U.S.C. § 112(b) are necessitated by the amendments. 

Specification/Abstract Objection
The amendment filed 05/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no 
Abstract: the abstract includes new matter not originally present in the disclosure including wherein the device is a “3D array crossing-bar single-walled nanotube” and wherein the membrane “has horizontally oriented nanotubes comprise arrays of vertically oriented nanopillars having higher z-value formed cross-bars with nanopillars located in an orderly low-lying area having a lower z-value gradient”. 
Amended Para. 00024, lines 5-11: the original disclosure does not provide support for the amendments “orderly lower-lying dark image areas comprised of vertically oriented nanopillars having gradient Z-values distance changing from an absolute value 0.7 to 7.1 nm enabled self-forming array cross-bar structure with nanopillars who have higher Z-values located in the bright image area having an average diameter 8.7-13 nm, and a height 2.8-7.1 nm with a density of 60-65 nanopillar/nm2. The low-lying areas have vertically oriented nanopillars with an average diameter 8.7-17 nm, and a height 0.6-0.7 nm with a density of 138- 526 nanopillar/nm2. Applicant appears to draw some support from individual data points shown in Fig. 1B. However, there is no support for “orderly lower-lying dark image areas” that are “comprised of vertically oriented nanopillars” that have height (Z-value) range that is “changing from an absolute value 0.7 to 7.1nm”. At best, Fig. 1b merely discloses a height profile where the structure has one height that measures 7.105 nm (Pair 1) and another height that measures 0.760 nm (Pair 2). These two specific data points do not provide support for the 2”. There is also no support for the description of the “low-lying areas” that “have vertically oriented nanopillars with an average diameter [of] 8.7-17 nm, and a height 0.6-0.7 nm with a density of 138-526 nanopillar/nm2”. The originally filed specification also does not provide support for the new matter. 
Amended Para. 00024, lines 12-14: the original disclosure does not provide support for the amendment “Nanotubes are single-wall nanotubes with an average outer diameter [of] 31.7 ± 2.8 nm, and an average length of 5,553 ± 411 nm”. Instant Fig. 2 does not provide support for the nanotubes being “single-wall nanotubes” and also does not provide support for the average outer diameter or average length of the nanotubes. The originally filed specification also does not provide support for the new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action. 

Claim Objections
Claims 1, 3-16 objected to because of the following informalities: 
Claim 1, line 8: please amend “triacetyl--β-cyclodextrin” to remove the extra “-“ between “triacetyl” and “β” to recite “triacetyl-β-cyclodextrin”. 

Claim 1, line 11: please amend “orinted” to recite the proper spelling “oriented”, replace “the electrode surface” with “a surface of the electrode”, replace “covered” with “that cover”, and add “the” after “across” to recite “nanotubes oriented horizontallythat cover a surface of the electrode the horizontally oriented nanotubes”. 
Claims 3-16: please amend the preambles to recite “[[A]]The nanobiomimetic memristive/memcapacitive device according to claim…”. 
Claim 3: please amend the claim to be in present tense. For example, rather than “amplified 6.3 -fold higher memristive peak current”, the Applicant is encouraged to recite, for example, “amplifies a memristive peak current 6.3-fold higher” and rather than “with a hysterics first cycle loop switch at zero bias voltage reduced switch current by 35-fold”, Applicant is encouraged to recite, for example, “a switch current at zero bias voltage is reduced by 35-fold in a hysterics first cycle loop”. 
Claim 4: please amend to remove “an image from an AFM depicts” and replace “nanotubules” with nanotubes” to simply recite “wherein nanotubes”. Also remove “demonstrated” at the end of the claim. 
Claim 5: please amend to recite “wherein the nanotubes” in line 2, and please remove “according to the AFM image results” to recite “wherein the 
Claim 6: please amend to recite “wherein [[an]] the orderly lower-lying area comprised of the vertically oriented nanopillars” and remove “according to the results of AFM cross-section analysis”. 
Claim 7, line 2: please amend to recite “[[a]]the 3D nanostructure SAM”. 
Claim 8: please amend to recite “wherein the vertically oriented nanopillars with a higher z-value 
Claim 9: please amend to recite “wherein the vertically oriented nanopillars in low-laying hollow areas 
Claim 10: please amend to recite “wherein the device 
Claim 12, line 3: please amend to recite “a control sample” or “a control solution” such that it is clear the control is a solution rather than another control device. 
Claim 13: please amend to recite “wherein the SAM of the device mimic[[ked]]s a function of an antibody of MMP2 enzyme….”
Claim 15: please amend to recite “wherein the device directly detects”. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “horizontally oriented nanotubes comprise arrays of vertically oriented nanopillars having higher z-values formed cross-bars with nanopillars located in an orderly low-lying area having a lower Z-value gradient, formed a 3D multiple-layer nanostructure SAM enabled a device possessing memristive or memcapacitive characteristics”. This recitation is new matter that is not supported by the original disclosure. Para. 00024 of the specification filed 05/12/2018 discusses the vertical nanopillars wherein the specification states “Fig. 1A illustrates the 3D structure of the membrane with an array of vertical nanopillars with crossing-bars in multiple layers in small scale with z value 15.1 nm, Rq 1.7 nm and Ra 1.3 nm”. The original disclosure does not provide support for the “horizontally oriented nanotubes” that “comprise arrays” of “vertically oriented nanopillars”. The instant specification also does not provide support for there being “nanopillars having higher z-values formed cross-Claims 3-16 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Claim 3 recites “wherein functional groups in the SAM amplified 6.3-fold higher memristive peak current in sensing 40 ng/mL MMP2 compared with the control at a scan rate 200 mv/s with a hysterics first cycle loop switch at zero bias voltage reduced switch current by 35-fold”. The recitation of a “6.3-fold higher memristive peak current” as well as the “reduced switch current by 35-fold” is new matter. Applicant states in the Conclusion of Arguments filed 05/19/2021 that support for amended claim 3 is present in Para. 00026 of the original specification. However, Para. 00026 does not provide support for a 6.3-fold higher peak current or a “reduced switch current by 35-fold” as recited in claim 3. Claims 11-12 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Claim 4 recites “wherein an image from an AFM depicts the horizontally oriented nanotubules has an average horizontal distance of 213 ± 0.07 nm, and an average vertical distance of 2.05 ± 1.2 nm above zero of Z-value, and -2.4 ± 3.1 nm below zero of Z-value demonstrated”. The limitations of this claim are new matter that are not Claim 5 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of claim 4. 
Claim 5 recites the limitation “wherein [the] nanotubes are single-wall nanotubes with an average outer diameter 31.7 ± 2.8 nm, and an average length of 5,553 ± 411 nm according to the AFM image results”. The limitations of amended claim 5 are new matter. Applicant states in the Conclusion of Arguments filed 05/19/2021 that support for amended claim 5 is present in the revised/amended Specification also filed 05/19/2020. As outlined above, however, the material added into the revised specification is also new matter. The original disclosure does not provide support for the nanotube being “single-wall nanotubes” and also does not provide support for the average outer diameter and average length disclosed in claim 5. 
Claim 6 recites “wherein an orderly lower-lying area comprised of vertically oriented nanopillars having gradient Z-values changing from 0.7 to 7.1 nm enabled self-forming array cross-bar structure with nanopillars having higher Z-values according to the results of AFM cross-section analysis”. The limitations of amended claim 6 are new matter. Applicant states in the Conclusion of Arguments filed 05/19/2021 that support for amended claim 6 is present in the revised/amended Specification also filed Claims 7-9 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 6.
Claim 8 recites “wherein [the] vertically oriented nanopillars with a higher Z-value hav[[ing]]e an average diameter 8.7-13 nm, and a height 2.8-7.1 nm with a density of 60-65 nanopillar/nm2”. The limitations of this claim are new matter that are not supported by the originally filed disclosure. Applicant states in the Conclusion of Arguments filed 05/19/2021 that support for amended claim 8 is present in Paras. 00011-00012 of the original specification and in the revised/amended Specification also filed 05/19/2020. As outlined above, however, the material added into the revised specification is also new matter. The new values presented in amended claim 8 do not appear to be present in the original disclosure and thus are considered new matter. 
Claim 9 recites “wherein [the] vertically oriented nanopillars in low-laying hollow areas hav[[ing]]e an average diameter 8.7-17 nm, and a height 0.6-0.7 nm with a density of 138-526 nanopillar/nm2”. The limitations of this claim are new matter that are not supported by the originally filed disclosure. Applicant states in the Conclusion of Arguments filed 05/19/2021 that support for amended claim 9 is present in Paras. 00011-00012 of the original specification and in the revised/amended Specification also filed 05/19/2020. As outlined above, however, the material added into the revised specification is also new matter. Furthermore, the disclosure does not recite “low-laying 
Claim 11 recites “wherein the device has a de-localized long range direct electron-transfer (DET) system in the presence of MMP2 compared with the control having a localized DET”. The limitations of this claim are new matter that are not supported by the originally filed disclosure. Applicant states in the Conclusion of Arguments filed 05/19/2021 that support for amended claim 11 is present in the revised/amended Specification also filed 05/19/2020. As outlined above, however, the material added into the revised specification is also new matter. The limitations of claim 11, wherein the device has “a de-localized long range direct electron-transfer system” as compared with “the control having a localized DET” do not appear to be present in the original disclosure and thus is considered new matter. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16
Claim 1 recites the limitation “such as triacetyl--β-cyclodextrin”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention [MPEP § 2173.05(d)]. Claims 3-16 are further rejected because of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim 1 further recites “…forming the SAM having nanotubes oriented horizontally covered the electrode surface with a few nanotubes across horizontally oriented nanotubes that promotes direct electron-relay enabled the SAM plays a role as a biomimetic antibody of Matrix Metalloproteinase (MMP) enzyme”. The combination of present tense and past tense language makes this limitation confusing; the claim should be written in present tense (i.e., covers the electrode surface). The claim is further indefinite because it is unclear what “enable[s] the SAM to [play] a role as a biomimetic antibody of Matrix Metalloproteinase (MMP) enzyme”. It is unclear if the mere structure meets this “enabled” requirement (i.e., the horizontal nanotubes with a few nanotubes across the horizontal nanotubes) or if direct electron-relay is what enables the SAM to biomimetic antibody of the MMP enzyme. It is unclear what it means to “enable” the membrane to “play a role as a biomimetic antibody of MMP enzyme”. Claims 3-16 are further rejected because of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim 1 further recites is (d.) the limitation “horizontally oriented nanotubes comprise arrays of vertically oriented nanopillars having higher z-values formed cross-bars with nanopillars located in an orderly low-lying area having a lower Z-value gradient, formed a 3D multiple-layer nanostructures SAM enabled a device possessing that cover the electrode surface with a few nanotubes across the horizontally oriented nanotubes”. It is unclear if the “horizontally oriented nanotubes” that comprise “arrays of vertically oriented nanopillars” are the same horizontally oriented nanotubes recited in (c), or if the nanotubes are in addition to those already recited. Furthermore, the recitation of the “nanopillars” is indefinite as the nanopillars are recites as being part of the SAM which is formed of the nanotubes. In other words, the SAM is made up of the 4 copolymers listed in (c), which form horizontally oriented nanotubes, but the nanotubes appear to further comprise “arrays of vertically oriented nanopillars”. The term “nanopillars” is well-known in the art to mean pillars that protrude in a vertical direction to form an array. It is unclear how the nanotubes themselves can comprise nanopillars. This is further indefinite because Fig. 2, which clearly shows the nanotube structure, does not appear to comprise nanopillars at all. Furthermore, it is unclear what makes up the nanopillars. The instant specification Para. 00022 indicates the structure is made by mixing the four compounds of instant Claim 1(c), incubating at 80C for 2hrs, injecting on the gold electrode, and incubating again for 96hrs at 37C and again for 2hrs after washing the chip with water. It is unclear how a simple application of a polymer matrix onto a gold electrode surface is able to produce horizontally oriented nanotubes that further comprise vertically oriented nanopillars. It appears the Applicant may be referring to the overlap between the nanotubes as the “nanopillars”, however nanopillars have a defined meaning to one having ordinary skill in the art and thus overlapping nanotubes would not constitute a “nanopillar” despite the fact that there are high/low z-values where the overlap occurs. Claims 3-16 are further rejected because of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim 3 recites the limitation "the control" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending to recite “a control”, or more appropriately recite “a control sample” or “a control solution”. Claims 11-12 are further rejected because of their dependence upon and because they fail to cure the deficiencies of claim 3. 
Claim 11 
Claim 11 recites the limitation "the control" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending to recite “a control”, or more appropriately recite “a control sample” or “a control solution”. 
Claim 12 recites the limitations “wherein a rate constant of current vs. scan cycles and an amplitude of a MEM peak with MMP-2 increased 123 and 35.6-fold compared with a control, respectively, demonstrates direct detecting MMP-2 is possible under native antibody-free and free of "cysteine switch turns On" conditions”. It is first noted that there is no limitation that even ties these properties or measurements to the claimed device, the claim merely recites “a rate constant” and “an amplitude” and doesn’t even require that the measurement is performed with the claimed device at all. Furthermore, the limitation “demonstrates direct detecting MMP-2 is possible under native antibody-free and free of “cysteine switch turns on” conditions” makes it unclear if the device is definitely able to perform the proposed measurement or if the measurement is just “possible” (i.e., the metes and bounds of the claim are unclear). 
Claim 16 recites the limitation "the PBS solution" and “the MMP2 concentration” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending to recite “a PBS solution” and “a MMP2 concentration”.

Response to Arguments
Applicant's arguments/amendments filed 05/19/2021 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive. The rejection of record is withdrawn in view of the amendments to the claims. Examiner notes that the currently amended claims are free from the prior art and thus are not rejected over any available prior art. However, the patentability of the claims will be reassessed upon addressing the various new matter objections in the abstract and specification and the 35 U.S.C. § 112(a) and 112(b) rejections of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (ET Chen, J Thornton, C Mulchi Jr, Mapping circular current for a single brain cancer cell’s spatial temporal orientation based on a memristor/memcapacitor, Sensors & Transducers 183(12) (2014) 72-83) and Chen et al. (ET Chen, J Thornton, C Ngatchou, SH Duh, Nanostructure memristor sensor mimics acethylcholinesterase active sites in the gorge for fM detection of acetylcholine, NSTI-Nanotech, Vol. 2 (2014) 169-172) disclose a copolymer based SAM but where the dimethyl cyclodextrin is mono substituted and does not recite nanotubes/nanopillars. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.